     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 1 of 19

 1     Alden J. Parker, State Bar No. 196808
       Email: aparker@fisherphillips.com
 2     Drew M. Tate, State Bar No. 312219
 3     Email: dtate@fisherphillips.com
       FISHER & PHILLIPS, LLP
 4     621 Capitol Mall, Suite 1400
       Sacramento, CA 95814
 5     Telephone (916) 210-0400
       Facsimile (916) 210-0401
 6
       Attorneys for Defendants
 7     WARRIOR TRADING, INC.;
       and ROSS CAMERON
 8

 9                             IN THE UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
       JEFFREY P. FORTIS, an individual,        Case No.: 2:19-cv-00627-MCE-KHN
12
                      Plaintiff,                DEFENDANTS WARRIOR TRADING,
13                                              INC. AND ROSS CAMERON’S REPLY
              v.                                TO PLAINTIFF’S EVIDENTIARY
14                                              OBJECTIONS TO DEFENDANTS’
       WARRIOR TRADING, INC., a Delaware        MOTION FOR JUDGMENT ON THE
15
       corporation; ROSS CAMERON, an            PLEADINGS
16     individual; and DOES 1 through 50,
       inclusive,                               Date:           June 13, 2019
17                                              Time:           2:00 p.m.
                      Defendants.               Location:       Courtroom 7
18

19                                              Removed:        April 12, 2019
                                                Trial Date:     None set
20

21

22

23

24

25

26

27

28

        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 2 of 19

 1            Defendants WARRIOR TRADING, INC. and ROSS CAMERON (“Defendants”) submit
 2     their responses to the evidentiary objections field by Plaintiff JEFFREY P. FORTIS (“Plaintiff”).
                 TEXT                 OBJECTION                 RESPONSE           COURT RULING
 3
        “Warrior Trading,         Hearsay, lacks           Hearsay: Defendants Sustained:
 4      Inc.’s Shareholder        foundation, lacks        do not offer the
        Agreement, dated          personal knowledge, content of Warrior         Overruled:
 5      August 18, 2016, as       irrelevant, not a fact   Trading’ (“Warrior
        amended by                generally known          Trading”)
 6      Amendment No. 1 to within the trial                Shareholder
 7      the Shareholder           court’s territorial      Agreement for the
        Agreement, dated          jurisdiction or can be truth of the matters
 8      December 15, 2017, accurately and                  stated therein, but
        a true and correct        readily                  rather for the fact
 9      copy of which is          determined from          that the statements
        attached hereto as        sources whose            were made. When
10      Exhibit A.”               accuracy cannot          offered for this
11                                reasonably be            purpose, the evidence
                                  questioned.              does not amount to
12                                                         inadmissible hearsay.
                                                           See Drew v. Equifax
13                                                         Information Services,
                                                           LLC, 690 F.3d 1100,
14                                                         1108 (9th Cir. 2012).
15                                                         In addition, the
                                                           Shareholder
16                                                         Agreement is a
                                                           business record,
17                                                         admissible as an
                                                           exception to the rule
18
                                                           against hearsay.
19                                                         FRE 803(6).

20                                                      Foundation:
                                                        Defendants have laid
21                                                      the proper foundation
                                                        because: (i) the
22
                                                        Shareholder
23                                                      Agreement is a
                                                        matter that is
24                                                      properly subject to
                                                        judicial notice as it
25                                                      constitutes a “matter
                                                        of public record,”
26
                                                        since it was filed in
27                                                      the Delaware Action,
                                                        Case No. Case No.
28                                                      2019-0140, and was
                                               1
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 3 of 19

 1                                             also incorporated by
                                               reference in
 2
                                               Plaintiff’s
 3                                             Complaint; (ii) the
                                               “best evidence” is
 4                                             inapplicable as it is
                                               not being offered to
 5                                             prove its contents;
                                               and (iii) even if the
 6
                                               “best evidence” did
 7                                             apply, a duplicate is
                                               admissible as no
 8                                             genuine question has
                                               been raised as to its
 9                                             authenticity and the
                                               circumstances do not
10
                                               make it unfair to
11                                             admit a duplicate.
                                               See Fed. R. Evid.
12                                             §§ 201, 901(b)(7),
                                               1002-1003.
13

14                                             Personal
                                               Knowledge:
15                                             Defendants do not
                                               seek to introduce
16                                             testimony regarding
                                               the Shareholder
17                                             Agreement requiring
18                                             the personal
                                               knowledge of a
19                                             witness. Rather,
                                               Defendants request
20                                             that the Court take
                                               judicial notice as it is
21                                             incorporated by
22                                             reference into
                                               Plaintiff’s Complaint
23                                             and constitutes a
                                               “matter of public
24                                             record” and is not
                                               subject to reasonable
25
                                               dispute, since it was
26                                             filed in the Delaware
                                               Action, Case No.
27                                             Case No. 2019-0140.
                                               As such, it is
28                                             properly subject to
                                               2
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 4 of 19

 1                                             judicial notice.
 2
                                               Relevance: Warrior
 3                                             Trading’s
                                               Shareholder
 4                                             Agreement is directly
                                               relevant to show that
 5                                             Warrior Trading
                                               already instituted the
 6
                                               “first-filed”
 7                                             Delaware Action
                                               based upon the same
 8                                             transactions,
                                               occurrences, and
 9                                             agreements at issue
                                               in this litigation. See
10
                                               Fed R. Evid. 401.
11
                                               Not Subject to
12                                             Reasonable
                                               Dispute: Warrior
13                                             Trading’s
14                                             Shareholder
                                               Agreement
15                                             constitutes a “matter
                                               of public record” as
16                                             it was attached as an
                                               exhibit to Warrior
17                                             Trading’s Verified
18                                             Complaint to Compel
                                               Arbitration, filed on
19                                             February 21, 2019 in
                                               the Court of
20                                             Chancery for the
                                               State of Delaware,
21                                             Case No. 2019-0140.
22                                             As such, it is
                                               properly subject to
23                                             judicial notice. See
                                               Lee v. City of Los
24                                             Angeles, 250 F.3d
                                               668, 689 (9th Cir.
25
                                               2001). Further, it
26                                             bears Plaintiff’s
                                               signature and
27                                             Plaintiff does not
                                               dispute its
28                                             authenticity.
                                               3
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 5 of 19

 1      “Warrior Trading,         Hearsay, lacks           Hearsay: Defendants Sustained:
        Inc.’s                    foundation, lacks        do not offer the
 2
        correspondence to         personal knowledge,      content of Warrior      Overruled:
 3      Plaintiff and his prior   irrelevant, not a fact   Trading’s
        counsel regarding         generally known          correspondence to
 4      Warrior Trading,          within the trial         Plaintiff and his prior
        Inc.’s Demand for         court’s territorial      counsel for the truth
 5      Arbitration, dated        jurisdiction or can be   of the matters stated
        January 2, 2019, a        accurately and           therein, but rather for
 6
        true and correct copy     readily determined       the fact that the
 7      of which is attached      from sources whose       statements were
        hereto as Exhibit B.”     accuracy cannot          made. When offered
 8                                reasonably be            for this purpose, the
                                  questioned.              evidence does not
 9                                                         amount to
                                                           inadmissible hearsay.
10
                                                           See Drew v. Equifax
11                                                         Information Services,
                                                           LLC, 690 F.3d 1100,
12                                                         1108 (9th Cir. 2012).
13                                                         Foundation:
14                                                         Defendants have laid
                                                           the proper foundation
15                                                         because: (i) Warrior
                                                           Trading’s
16                                                         correspondence is a
                                                           matter that is
17                                                         properly subject to
18                                                         judicial notice as it
                                                           constitutes a “matter
19                                                         of public record”
                                                           since it was filed in
20                                                         the Delaware Action,
                                                           Case No. Case No.
21                                                         2019-0140; (ii) the
22                                                         “best evidence” is
                                                           inapplicable as it is
23                                                         not being offered to
                                                           prove its contents;
24                                                         and (iii) even if the
                                                           “best evidence” did
25
                                                           apply, a duplicate is
26                                                         admissible as no
                                                           genuine question has
27                                                         been raised as to its
                                                           authenticity and the
28                                                         circumstances do not
                                               4
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 6 of 19

 1                                             make it unfair to
                                               admit a duplicate.
 2
                                               See Fed. R. Evid.
 3                                             §§ 201, 901(b)(7),
                                               1002-1003.
 4
                                               Personal
 5                                             Knowledge:
                                               Defendants do not
 6
                                               seek to introduce
 7                                             testimony regarding
                                               Warrior Trading’s
 8                                             correspondence to
                                               Plaintiff and his prior
 9                                             counsel requiring the
                                               personal knowledge
10
                                               of a witness. Rather,
11                                             Defendants request
                                               that the Court take
12                                             judicial notice as it
                                               constitutes a “matter
13                                             of public record” and
14                                             is not subject to
                                               reasonable dispute,
15                                             since it was filed in
                                               the Delaware Action,
16                                             Case No. Case No.
                                               2019-0140. As such,
17                                             it is properly subject
18                                             to judicial notice.

19                                             Relevance: Warrior
                                               Trading’s
20                                             correspondence to
                                               Plaintiff and his prior
21                                             counsel is directly
22                                             relevant to show that
                                               Warrior Trading
23                                             already instituted the
                                               “first-filed”
24                                             Delaware Action
                                               based upon the same
25
                                               transactions,
26                                             occurrences, and
                                               agreements at issue
27                                             in this litigation. See
                                               Fed R. Evid. 401.
28
                                               5
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 7 of 19

 1                                                       Not Subject to
                                                         Reasonable
 2
                                                         Dispute: Warrior
 3                                                       Trading’s
                                                         correspondence to
 4                                                       Plaintiff’s counsel
                                                         and his prior counsel
 5                                                       constitutes a “matter
                                                         of public record” as
 6
                                                         it was attached as an
 7                                                       exhibit to Warrior
                                                         Trading’s Verified
 8                                                       Complaint to Compel
                                                         Arbitration, filed on
 9                                                       February 21, 2019 in
                                                         the Court of
10
                                                         Chancery for the
11                                                       State of Delaware,
                                                         Case No. 2019-0140.
12                                                       As such, it is
                                                         properly subject to
13                                                       judicial notice. See
14                                                       Lee v. City of Los
                                                         Angeles, 250 F.3d
15                                                       668, 689 (9th Cir.
                                                         2001). In addition,
16                                                       Plaintiffs do not
                                                         dispute its
17                                                       authenticity.
18
        “Warrior Trading,       Hearsay, lacks           Hearsay: Defendants Sustained:
19      Inc.’s Demand for       foundation, lacks        do not offer the
        Arbitration, dated      personal knowledge,      content of Warrior      Overruled:
20      January 2, 2019, a      irrelevant, not a fact   Trading’s Demand
        true and correct copy   generally known          for Arbitration, dated
21
        of which is attached    within the trial         January 2, 2019, for
22      hereto as Exhibit C.”   court’s territorial      the truth of the
                                jurisdiction or can be   matters stated
23                              accurately and           therein, but rather for
                                readily determined       the fact that the
24                              from sources whose       statements were
                                accuracy cannot          made. When offered
25
                                reasonably be            for this purpose, the
26                              questioned.              evidence does not
                                                         amount to
27                                                       inadmissible hearsay.
                                                         See Drew v. Equifax
28                                                       Information Services,
                                               6
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 8 of 19

 1                                             LLC, 690 F.3d 1100,
                                               1108 (9th Cir. 2012).
 2

 3                                             Foundation:
                                               Defendants have laid
 4                                             the proper foundation
                                               because: (i) Warrior
 5                                             Trading’s Demand
                                               for Arbitration is a
 6
                                               matter that is
 7                                             properly subject to
                                               judicial notice as it
 8                                             constitutes a “matter
                                               of public record”
 9                                             since it was filed in
                                               the Delaware Action,
10
                                               Case No. Case No.
11                                             2019-0140; (ii) the
                                               “best evidence” is
12                                             inapplicable as it is
                                               not being offered to
13                                             prove its contents;
14                                             and (iii) even if the
                                               “best evidence” did
15                                             apply, a duplicate is
                                               admissible as no
16                                             genuine question has
                                               been raised as to its
17                                             authenticity and the
18                                             circumstances do not
                                               make it unfair to
19                                             admit a duplicate.
                                               See Fed. R. Evid.
20                                             §§ 201, 901(b)(7),
                                               1002-1003.
21

22                                             Personal
                                               Knowledge:
23                                             Defendants do not
                                               seek to introduce
24                                             testimony regarding
                                               Warrior Trading’s
25
                                               Demand for
26                                             Arbitration requiring
                                               the personal
27                                             knowledge of a
                                               witness. Rather,
28                                             Defendants request
                                               7
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 9 of 19

 1                                             that the Court take
                                               judicial notice as it
 2
                                               constitutes a “matter
 3                                             of public record” and
                                               is not subject to
 4                                             reasonable dispute,
                                               since it was filed in
 5                                             the Delaware Action,
                                               Case No. Case No.
 6
                                               2019-0140. As such,
 7                                             it is properly subject
                                               to judicial notice.
 8
                                               Relevance: Warrior
 9                                             Trading’s Demand
                                               for Arbitration is
10
                                               directly relevant to
11                                             show that Warrior
                                               Trading already
12                                             instituted the “first-
                                               filed” Delaware
13                                             Action based upon
14                                             the same
                                               transactions,
15                                             occurrences, and
                                               agreements at issue
16                                             in this litigation. See
                                               Fed R. Evid. 401.
17

18                                             Not Subject to
                                               Reasonable
19                                             Dispute: Warrior
                                               Trading’s Demand
20                                             for Arbitration, dated
                                               January 2, 2019,
21                                             constitutes a “matter
22                                             of public record” as
                                               it was attached as an
23                                             exhibit to Warrior
                                               Trading’s Verified
24                                             Complaint to Compel
                                               Arbitration, filed on
25
                                               February 21, 2019 in
26                                             the Court of
                                               Chancery for the
27                                             State of Delaware,
                                               Case No. 2019-0140.
28                                             As such, it is
                                               8
        DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                               FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 10 of 19

 1                                                       properly subject to
                                                         judicial notice. See
 2
                                                         Lee v. City of Los
 3                                                       Angeles, 250 F.3d
                                                         668, 689 (9th Cir.
 4                                                       2001). In addition,
                                                         Plaintiff does not
 5                                                       dispute its
                                                         authenticity.
 6

 7      “Warrior Trading,       Hearsay, lacks           Hearsay: Defendants Sustained:
        Inc’s Demand for        foundation, lacks        do not offer the
 8      Arbitration with the    personal knowledge,      content of Warrior      Overruled:
        American Arbitration    irrelevant, not a fact   Trading’s Demand
 9      Association             generally known          for Arbitration with
10      (‘AAA’), dated          within the trial         the American
        February 1, 2019, a     court’s territorial      Arbitration
11      true and correct copy   jurisdiction or can be   Association
        of which is attached    accurately and           (“AAA”), dated
12      hereto as Exhibit D.”   readily determined       February 1, 2019, for
                                from sources whose       the truth of the
13                              accuracy cannot          matters stated
14                              reasonably be            therein, but rather for
                                questioned.              the fact that the
15                                                       statements were
                                                         made. When offered
16                                                       for this purpose, the
                                                         evidence does not
17                                                       amount to
18                                                       inadmissible hearsay.
                                                         See Drew v. Equifax
19                                                       Information Services,
                                                         LLC, 690 F.3d 1100,
20                                                       1108 (9th Cir. 2012).
21
                                                         Foundation:
22                                                       Defendants have laid
                                                         the proper foundation
23                                                       because: (i) Warrior
                                                         Trading’s Demand
24                                                       for Arbitration with
                                                         the AAA is a matter
25
                                                         that is properly
26                                                       subject to judicial
                                                         notice as it
27                                                       constitutes a “matter
                                                         of public record”
28                                                       since it was filed in
                                                9
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 11 of 19

 1                                              the Delaware Action,
                                                Case No. Case No.
 2
                                                2019-0140; (ii) the
 3                                              “best evidence” is
                                                inapplicable as it is
 4                                              not being offered to
                                                prove its contents;
 5                                              and (iii) even if the
                                                “best evidence” did
 6
                                                apply, a duplicate is
 7                                              admissible as no
                                                genuine question has
 8                                              been raised as to its
                                                authenticity and the
 9                                              circumstances do not
                                                make it unfair to
10
                                                admit a duplicate.
11                                              See Fed. R. Evid.
                                                §§ 201, 901(b)(7),
12                                              1002-1003.
13                                              Personal
14                                              Knowledge:
                                                Defendants do not
15                                              seek to introduce
                                                testimony regarding
16                                              Warrior Trading’s
                                                Demand for
17                                              Arbitration with the
18                                              AAA requiring the
                                                personal knowledge
19                                              of a witness. Rather,
                                                Defendants request
20                                              that the Court take
                                                judicial notice as it
21                                              constitutes a “matter
22                                              of public record” and
                                                is not subject to
23                                              reasonable dispute,
                                                since it was filed in
24                                              the Delaware Action,
                                                Case No. Case No.
25
                                                2019-0140. As such,
26                                              it is properly subject
                                                to judicial notice.
27
                                                Relevance: Warrior
28                                              Trading’s Demand
                                               10
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 12 of 19

 1                                                    for Arbitration with
                                                      the AAA is directly
 2
                                                      relevant to show that
 3                                                    Warrior Trading
                                                      already instituted the
 4                                                    “first-filed”
                                                      Delaware action
 5                                                    based upon the same
                                                      transactions,
 6
                                                      occurrences, and
 7                                                    agreements at issue
                                                      in this litigation. See
 8                                                    Fed R. Evid. 401.
 9                                                    Not Subject to
                                                      Reasonable
10
                                                      Dispute: Warrior
11                                                    Trading’s Demand
                                                      for Arbitration with
12                                                    the AAA constitutes
                                                      a “matter of public
13                                                    record” as it was
14                                                    attached as an exhibit
                                                      to Warrior Trading’s
15                                                    Verified Complaint
                                                      to Compel
16                                                    Arbitration, filed on
                                                      February 21, 2019 in
17                                                    the Court of
18                                                    Chancery for the
                                                      State of Delaware,
19                                                    Case No. 2019-0140.
                                                      As such, it is
20                                                    properly subject to
                                                      judicial notice. See
21                                                    Lee v. City of Los
22                                                    Angeles, 250 F.3d
                                                      668, 689 (9th Cir.
23                                                    2001). In addition,
                                                      Plaintiff does not
24                                                    dispute its
                                                      authenticity.
25

26      “The AAA’s letter    Hearsay, lacks           Hearsay: Defendants Sustained:
        acknowledging        foundation, lacks        do not offer the
27      receipt of Warrior   personal knowledge,      content of the AAA’s Overruled:
        Trading, Inc.’s      irrelevant, not a fact   letter acknowledging
28      Arbitration Demand                            receipt of Warrior
                                               11
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 13 of 19

 1      with the AAA, dated     generally known          Trading’s Arbitration
        February 11, 2019, a    within the trial         Demand, dated
 2
        true and correct copy   court’s territorial      February 11, 2019,
 3      of which is attached    jurisdiction or can be   for the truth of the
        hereto as Exhibit E.”   accurately and           matters stated
 4                              readily determined       therein, but rather for
                                from sources whose       the fact that the
 5                              accuracy cannot          statements were
                                reasonably be            made. When offered
 6
                                questioned.              for this purpose, the
 7                                                       evidence does not
                                                         amount to
 8                                                       inadmissible hearsay.
                                                         See Drew v. Equifax
 9                                                       Information Services,
                                                         LLC, 690 F.3d 1100,
10
                                                         1108 (9th Cir. 2012).
11
                                                         Foundation:
12                                                       Defendants have laid
                                                         the proper foundation
13                                                       because: (i) the
14                                                       AAA’s letter
                                                         acknowledging
15                                                       receipt of Warrior
                                                         Trading’s Arbitration
16                                                       Demand is a matter
                                                         that is properly
17                                                       subject to judicial
18                                                       notice as it
                                                         constitutes a “matter
19                                                       of public record”
                                                         since it was filed in
20                                                       the Delaware Action,
                                                         Case No. Case No.
21                                                       2019-0140; (ii) the
22                                                       “best evidence” is
                                                         inapplicable as it is
23                                                       not being offered to
                                                         prove its contents;
24                                                       and (iii) even if the
                                                         “best evidence” did
25
                                                         apply, a duplicate is
26                                                       admissible as no
                                                         genuine question has
27                                                       been raised as to its
                                                         authenticity and the
28                                                       circumstances do not
                                               12
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 14 of 19

 1                                              make it unfair to
                                                admit a duplicate.
 2
                                                See Fed. R. Evid.
 3                                              §§ 201, 901(b)(7),
                                                1002-1003.
 4
                                                Personal
 5                                              Knowledge:
                                                Defendants do not
 6
                                                seek to introduce
 7                                              testimony regarding
                                                the AAA’s letter
 8                                              acknowledging
                                                receipt of Warrior
 9                                              Trading’s Arbitration
                                                Demand requiring
10
                                                the personal
11                                              knowledge of a
                                                witness. Rather,
12                                              Defendants request
                                                that the Court take
13                                              judicial notice as it
14                                              constitutes a “matter
                                                of public record” and
15                                              is not subject to
                                                reasonable dispute,
16                                              since it was filed in
                                                the Delaware Action,
17                                              Case No. Case No.
18                                              2019-0140. As such,
                                                it is properly subject
19                                              to judicial notice.

20                                              Relevance: The
                                                AAA’s letter
21                                              acknowledging
22                                              receipt of Warrior
                                                Trading’s Arbitration
23                                              Demand is directly
                                                relevant to show that
24                                              Warrior Trading
                                                already instituted the
25
                                                “first-filed”
26                                              Delaware Action
                                                based upon the same
27                                              transactions,
                                                occurrences, and
28                                              agreements at issue
                                               13
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 15 of 19

 1                                                      in this litigation. See
                                                        Fed R. Evid. 401.
 2

 3                                                      Not Subject to
                                                        Reasonable
 4                                                      Dispute: The AAA’s
                                                        letter acknowledging
 5                                                      receipt of Warrior
                                                        Trading’s Arbitration
 6
                                                        Demand constitutes a
 7                                                      “matter of public
                                                        record” as it was
 8                                                      attached as an exhibit
                                                        to Warrior Trading’s
 9                                                      Verified Complaint
                                                        to Compel
10
                                                        Arbitration, filed on
11                                                      February 21, 2019 in
                                                        the Court of
12                                                      Chancery for the
                                                        State of Delaware,
13                                                      Case No. 2019-0140.
14                                                      As such, it is
                                                        properly subject to
15                                                      judicial notice. See
                                                        Lee v. City of Los
16                                                      Angeles, 250 F.3d
                                                        668, 689 (9th Cir.
17                                                      2001). In addition,
18                                                      Plaintiff does not
                                                        dispute its
19                                                      authenticity.
        “Warrior Trading,      Hearsay, lacks           Hearsay: Defendants Sustained:
20      Inc.’s Verified        foundation, lacks        do not offer the
        Complaint to Compel    personal knowledge,      content of Warrior      Overruled:
21
        Arbitration, and all   irrelevant, not a fact   Trading’s Verified
22      exhibits attached      generally known          Complaint to Compel
        hereto, filed on       within the trial         Arbitration, and all
23      February 21, 2019 in   court’s territorial      exhibits attached
        the Court of           jurisdiction or can be   thereto for the truth
24      Chancery for the       accurately and           of the matters stated
        State of Delaware,     readily determined       therein, but rather for
25
        Case No. 2019-0140,    from sources whose       the fact that the
26      a true and correct     accuracy cannot          statements were
        copy of which is       reasonably be            made. When offered
27      attached hereto as     questioned.              for this purpose, the
        Exhibit F.”                                     evidence does not
28                                                      amount to
                                               14
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 16 of 19

 1                                              inadmissible hearsay.
                                                See Drew v. Equifax
 2
                                                Information Services,
 3                                              LLC, 690 F.3d 1100,
                                                1108 (9th Cir. 2012).
 4
                                                Foundation:
 5                                              Defendants have laid
                                                the proper foundation
 6
                                                because: (i) Warrior
 7                                              Trading’s Verified
                                                Complaint to Compel
 8                                              Arbitration, and all
                                                exhibits attached
 9                                              thereto, is a matter
                                                that is properly
10
                                                subject to judicial
11                                              notice as it
                                                constitutes a “matter
12                                              of public record”
                                                since it was filed in
13                                              the Delaware Action,
14                                              Case No. Case No.
                                                2019-0140; (ii) the
15                                              “best evidence” is
                                                inapplicable as it is
16                                              not being offered to
                                                prove its contents;
17                                              and (iii) even if the
18                                              “best evidence” did
                                                apply, a duplicate is
19                                              admissible as no
                                                genuine question has
20                                              been raised as to its
                                                authenticity and the
21                                              circumstances do not
22                                              make it unfair to
                                                admit a duplicate.
23                                              See Fed. R. Evid.
                                                §§ 201, 901(b)(7),
24                                              1002-1003.
25
                                                Personal
26                                              Knowledge:
                                                Defendants do not
27                                              seek to introduce
                                                testimony regarding
28                                              Warrior Trading’s
                                               15
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 17 of 19

 1                                              Verified Complaint
                                                to Compel
 2
                                                Arbitration requiring
 3                                              the personal
                                                knowledge of a
 4                                              witness. Rather,
                                                Defendants request
 5                                              that the Court take
                                                judicial notice as it
 6
                                                constitutes a “matter
 7                                              of public record” and
                                                is not subject to
 8                                              reasonable dispute,
                                                since it was filed in
 9                                              the Delaware Action,
                                                Case No. Case No.
10
                                                2019-0140. As such,
11                                              it is properly subject
                                                to judicial notice.
12
                                                Relevance: Warrior
13                                              Trading’s Verified
14                                              Complaint to Compel
                                                Arbitration is directly
15                                              relevant to show that
                                                Warrior Trading
16                                              already instituted the
                                                “first-filed”
17                                              Delaware action
18                                              based upon the same
                                                transactions,
19                                              occurrences, and
                                                agreements at issue
20                                              in this litigation. See
                                                Fed R. Evid. 401.
21

22                                              Not Subject to
                                                Reasonable
23                                              Dispute: Warrior
                                                Trading’s Verified
24                                              Complaint to Compel
                                                Arbitration, filed on
25
                                                February 21, 2019 in
26                                              the Court of
                                                Chancery for the
27                                              State of Delaware,
                                                Case No. 2019-0140,
28                                              constitutes a “matter
                                               16
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 18 of 19

 1                                              of public record.” As
                                                such, it is properly
 2
                                                subject to judicial
 3                                              notice. See Lee v.
                                                City of Los Angeles,
 4                                              250 F.3d 668, 689
                                                (9th Cir. 2001). In
 5                                              addition, Plaintiff
                                                does not dispute it
 6
                                                authenticity.
 7

 8

 9     DATE: June 6, 2019                FISHER & PHILLIPS LLP

10

11                                       By: /s/ Alden J. Parker _____________________
                                             Alden J. Parker, State Bar No. 196808
12                                           Drew M. Tate, State Bar No. 312219
13                                       Attorneys for Defendants
                                         WARRIOR TRADING, INC.; and ROSS
14                                       CAMERON
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               17
         DEFENDANTS’ REPLY TO PLAINTIFF’S EVIDENTIARY OBJECTIONS TO DEFENDANTS’ MOTION
                                FOR JUDGMENT ON THE PLEADINGS
       FPDOCS 35516130.2
     Case 2:19-cv-00627-MCE-KJN Document 12-1 Filed 06/06/19 Page 19 of 19

 1                                     CERTIFICATE OF SERVICE
 2            I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3     over the age of 18 and not a party to the within action; am employed with the law offices of
       Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4     95814.

 5             On June 6, 2019, I served the foregoing document entitled DEFENDANTS WARRIOR
       TRADING, INC. AND ROSS CAMERON’S REPLY TO PLAINTIFF’S EVIDENTIARY
 6
       OBJECTIONS TO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
 7     DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS, on all the appearing
       and/or interested parties in this action as follows:
 8
         Avi M. Attal                                     T:   (949) 812-4781
 9       Samuel Yu                                        F:   (949) 245-7597
         Mimi Ahn                                         E:   aattal@kahanafeld.com
10
         KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
11       2603 Main Street, Suite 350                      E:   mahn@kahanafeld.com
         Irvine, CA 92614
12                                                        Attorneys for Plaintiff
                                                          JEFFREY P. FORTIS
13

14
               [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
15             via the United States District Court’s Electronic Filing Program on the designated
               recipients via electronic transmission through the CM/ECF system on the Court’s
16             website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
               to the filing party, the assigned judge, and any registered users in the case. The NEF will
17             constitute service of the document(s). Registration as a CM/ECF user constitutes consent
18             to electronic service through the court’s transmission facilities.

19             FEDERAL - I declare that I am employed in the office of a member of the bar of this
               Court at whose direction the service was made.
20
               Executed June 6, 2019, at Sacramento, California.
21

22       Angela L. Eure                            By:     /s/ Angela L. Eure
         Print Name                                        Signature

23

24

25

26

27

28


                                              PROOF OF SERVICE
       FPDOCS 35516130.2
